—Judgment, Supreme Court, Bronx County, rendered April 14, 1975, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and sentencing him to a term of six years to life, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to three years to life and, except, as thus modified, affirmed. We have examined the substantive points raised by defendant and find them without merit. However, we believe the sentence imposed was excessive to the extent indicated. Concur — Lupiano, J. P., Birns, Silverman, Fein and Sullivan, JJ.